DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/226322 filed on April 9, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the connection path data" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 recites the limitation "the first source device" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17 recites the limitation "the first or second packet" in Lines 3-4 and 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Suggestion: “the first or second data packets”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Patent Application 2008/0232358) in view of Tune (US Patent Application 2019/0363829) in view of Kanai (US Patent Application 2009/0010248) and further in view of Vasseur (US Patent Application 8,559,442).

Claim 1, Baker teaches a system of communicating data over a high availability industrial control network (View Baker ¶ 4; high availability), the system comprising: at least one source device configured to generate a packet for transmission via a connection path (View Baker ¶ 12; form first data packet); at least one target device configured to receive the packet via the connection path (View Baker ¶ 44, 46; receiver), the at least one source device is further configured to: generate connection path data for the connection path (View Baker ¶ 12, 52; unique identifier), insert the connection path data in the packet (View Baker ¶ 12, 52; unique identifier header).

Baker does not explicitly teach at least one intermediate hop defined on the connection path between the at least one source device and the at least one target device, wherein: the at least one intermediate hop includes at least one redundant hop having a first intermediate network device and a second intermediate network device, wherein the connection path data identifies the first intermediate network device and the second intermediate network device, and transmit the packet from the ate least one source device the first and second intermediate network devices based on the connection data in the packet; both the first and second intermediate network devices are configured to: receive the packet from the at least one source device, identify either another intermediate hop or the at least one target device from the connection path data as a next hop in the connection path, and transmit the packet to the next hop; the at least one target device is further configured to: receive the packet from both the first and second intermediate network devices, extract data from the packet received soonest from either the first or second intermediate network device, and discard the packet received last from either the first or second intermediate network device.  


However, Tune teaches at least one intermediate hop defined on the connection path between the at least one source device and the at least one target device (View Tune ¶ 34; intermediate component), wherein: the at least one intermediate hop includes at least one redundant hop having a first intermediate network device and a second intermediate network device (View Tune ¶ 34; redundant network), both the first and second intermediate network devices are configured to: receive the packet from the at least one source device (View Tune ¶ 33; payload arrives), identify either another intermediate hop or the at least one target device from the connection path data as a next hop in the connection path, and transmit the packet to the next hop (View Tune ¶ 34; further intermediate components); the at least one target device is further configured to: receive the packet from both the first and second intermediate network devices (View Tune ¶ 33, 53, 60; destination end point receives payload), extract data from the packet received soonest from either the first or second intermediate network device (View Tune ¶ 50; extract data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Baker with at least one intermediate hop defined on the connection path between the at least one source device and the at least one target device, wherein: the at least one intermediate hop includes at least one redundant hop having a first intermediate network device and a second intermediate network device, both the first and second intermediate network devices are configured to: receive the packet from the at least one source device, identify either another intermediate hop or the at least one target device from the connection path data as a next hop in the connection path, and transmit the packet to the next hop; the at least one target device is further configured to: receive the packet from both the first and second intermediate network devices, extract data from the packet received soonest from either the first or second intermediate network device since it is known in the art that a redundant intermediate hop can be used (View Tune ¶ 33, 34, 53, 60).  Such modification would have allowed redundant packages to be transmitted.

Baker and Tune do not explicitly teach wherein the connection path data identifies the first intermediate network device and the second intermediate network device, and transmit the packet from the ate least one source device the first and second intermediate network devices based on the connection data in the packet; discard the packet received last from either the first or second intermediate network device.  


However, Kanai teaches discard the packet received last from either the first or second intermediate network device (View Kanai ¶ 32; discard late arriving packet).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with discard the packet received last from either the first or second intermediate network device since it is known in the art that a packet can be discarded (View Kanai ¶ 32).  Such modification would have allowed a redundant package to be discarded.

Baker, Tune and Kanai do not explicitly teach wherein the connection path data identifies the first intermediate network device and the second intermediate network device, and transmit the packet from the ate least one source device the first and second intermediate network devices based on the connection data in the packet.  

However, Vasseur teaches teach wherein the connection path data identifies the first intermediate network device and the second intermediate network device (View Vasseur Col. 10, Lines 2-16; first/second version of same packet ID; diverse path forwarding), and transmit the packet from the ate least one source device the first and second intermediate network devices based on the connection data in the packet (View Vasseur Col. 10, Lines 2-16; transmit same packet ID to a second next hop node).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with wherein the connection path data identifies the first intermediate network device and the second intermediate network device, and transmit the packet from the ate least one source device the first and second intermediate network devices based on the connection data in the packet since it is known in the art that a packet can be forwarded (View Vasseur Col. 10, Lines 2-16).  Such modification would have allowed the same packet ID to be forwarded to two network devices.


Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Baker further teaches the at least one source device further comprises: a first source device configured to insert the connection path data in the packet and transmit the packet via the connection path (View Baker ¶ 12, 52; first unique identifier, routing information); and a second source device configured to insert the connection path data in an additional packet and transmit the additional packet via the connection path (View Baker ¶ 12, 52; second unique identifier, routing information).  

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  Baker further teaches the first source device is further configured to generate the connection path data and transmit the connection path data to the second source device (View Baker ¶ 3, 12, 52; transmit packet); and the second source device is further configured to receive the connection path data from the first source device (View Baker ¶ 10, 12, 44; receive packet).  

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Tune further teaches the at least one target device further comprises a first target device defined in the connection path and a second target device defined in the connection path (View Tune ¶ 33, 53, 60; destination end points).  

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  Tune further teaches the first target device is configured to: receive the packet from both the first and second intermediate network devices (View Tune ¶ 33; payload arrives), extract data from the packet received soonest from either the first or second intermediate network device (View Tune ¶ 50; extract data), and discard the packet received last from either the first or second intermediate network device (View Kanai ¶ 32; discard late arriving packet); and the second target device is configured to: receive the packet from both the first and second intermediate network devices (View Tune ¶ 33; payload arrives), extract data from the packet received soonest from either the first or second intermediate network device (View Tune ¶ 50; extract data).  Kanai further teaches discard the packet received last from either the first or second intermediate network device (View Kanai ¶ 32; discard late arriving packet).  

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Baker further teaches the connection path defines exactly one target device (View Baker ¶ 12; unique identifier).  


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Patent Application 2008/0232358) in view of Tune (US Patent Application 2019/0363829) in view of Kanai (US Patent Application 2009/0010248) in view of Vasseur (US Patent Application 8,559,442) and further in view of Arnold (US Patent Application 2003/0224729).


Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 2.  Tune further teaches both the first and second intermediate network devices are configured to: receive the packet from the first source device (View Tune ¶ 33, 53, 60; receive payload), receive the additional packet from the second source device (View Tune ¶ 33, 53, 60; receive redundant payload), identify either another intermediate hop or the at least one target device from the connection path data as a next hop in the connection path, and transmit the first received packet to the next hop (View Tune ¶ 34; further intermediate components).  Kanai further teaches using a first received packet, wherein the first received packet is either the packet or the additional packet which arrived soonest (View Kanai ¶ 32; input first arriving packets): and discard a second received packet, wherein the second received packet is either the packet or additional packet which arrived last (View Kanai ¶ 32; discard late arriving packet).  

The combination of teachings above does not explicitly teach identify the packet and the additional packet as being duplicate packets.

However, Arnold teaches identify the packet and the additional packet as being duplicate packets (View Arnold ¶ 76; redundant data check function).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with identify the packet and the additional packet as being duplicate packets since it is known in the art that a packet can be checked for redundancy (View Arnold ¶ 76).  Such modification would have allowed a duplicate package to be identified.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Patent Application 2008/0232358) in view of Tune (US Patent Application 2019/0363829) in view of Kanai (US Patent Application 2009/0010248) in view of Vasseur (US Patent Application 8,559,442) and further in view of Huang (US Patent Application 2016/0241411).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.   The combination of teachings above does not explicitly teach the first target device and the second target device synchronize transmitting a response packet to the at least one source device responsive to receiving the packet from the at least one intermediate hop.

However, Huang teaches the first target device and the second target device synchronize transmitting a response packet to the at least one source device responsive to receiving the packet from the at least one intermediate hop (View Huang ¶ 109, 111; synchronize transmission of at least one ACK transmission).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the first target device and the second target device synchronize transmitting a response packet to the at least one source device responsive to receiving the packet from the at least one intermediate hop since it is known in the art that acknowledgements can be synchronized (View Huang ¶ 109, 111).  Such modification would have allowed multiple acknowledgements to be transmitted.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Patent Application 2008/0232358) in view of Wang (US Patent Application 2011/0038358) in view of Kanai (US Patent Application 2009/0010248) in view of Huang (US Patent Application 2016/0241411) and further in view of Pyeon (US Patent Application 2008/0080492).

Claim 9, Baker teaches a method of communicating data over a high availability industrial control network (View Baker ¶ 4; high availability), comprising the steps of: generating a first data packet for transmission with a first source device, wherein the first data packet includes connection path data (View Baker ¶ 12, 52; first unique identifier, routing information); generating the second data packet for transmission with a second source device, wherein the second data packet includes the connection path data (View Baker ¶ 12, 52; second unique identifier, routing information).

Baker does not explicitly teach wherein the connection path data identifies a first target device, a second target device, at least one first connection path between the first source device and the first target device, at least one first connection path between the first source device and the first target device, at least one second connection path between the first source device and the second target device, at least one third connection path between a second source device and the first target device, and at least one fourth connection path between the second source and the second target device; transmitting the first data packet from the first source device to the first target device and a second target device concurrently via the at least one first connection path and the at least one second connection path defined in the connection path data; transmitting the second data packet from the second source device to the first target device and the second target device concurrently via the at least one third connection path and the at least one fourth connection path defined in the connection path data; receiving either the first data packet or the second data packet soonest at the first target device as a first received packet; receiving either the first data packet or the second data packet last at the first target device as a second received packet; receiving either the first data packet or the second data packet soonest at the second target device as a third received packet; receiving either the first data packet or the second data packet last at the second target device as a fourth received packet; extracting data from the first received packet with the first target device; extracting data from the third received packet with the second target device; and synchronizing a first response to the first and second source devices from the first target device with a second response to the first and second source devices from the second target device.

However, Wang teaches transmitting the first data packet from the first source device to the first target device and a second target device concurrently via the at least one first connection path and the at least one second connection path defined in the connection path data (View Wang ¶ 20, 21, 44; concurrent transmission); transmitting the second data packet from the second source device to the first target device and the second target device concurrently via the at least one third connection path and the at least one fourth connection path defined in the connection path data (View Wang ¶ 20, 21, 44, 46; concurrent transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Baker with transmitting the first data packet from the first source device to the first target device and a second target device concurrently via the at least one first connection path and the at least one second connection path defined in the connection path data; transmitting the second data packet from the second source device to the first target device and the second target device concurrently via the at least one third connection path and the at least one fourth connection path defined in the connection path data since it is known in the art that a concurrent connection can be used (View Wang ¶ 20, 21, 44).  Such modification would have allowed redundant packets to be transmitted at the same time.

The combination of teachings above do not explicitly teach wherein the connection path data identifies a first target device, a second target device, at least one first connection path between the first source device and the first target device, at least one first connection path between the first source device and the first target device, at least one second connection path between the first source device and the second target device, at least one third connection path between a second source device and the first target device, and at least one fourth connection path between the second source and the second target device; receiving either the first data packet or the second data packet soonest at the first target device as a first received packet; receiving either the first data packet or the second data packet last at the first target device as a second received packet; receiving either the first data packet or the second data packet soonest at the second target device as a third received packet; receiving either the first data packet or the second data packet last at the second target device as a fourth received packet; extracting data from the first received packet with the first target device; extracting data from the third received packet with the second target device; and synchronizing a first response to the first and second source devices from the first target device with a second response to the first and second source devices from the second target device.

However, Kanai teaches receiving either the first data packet or the second data packet soonest at the first target device as a first received packet (View Kanai ¶ 32; input first arriving packets); receiving either the first data packet or the second data packet last at the first target device as a second received packet (View Kanai ¶ 32; input first arriving packets); receiving either the first data packet or the second data packet soonest at the second target device as a third received packet (View Kanai ¶ 32; input first arriving packets); receiving either the first data packet or the second data packet last at the second target device as a fourth received packet (View Kanai ¶ 32; input first arriving packets).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with receiving either the first data packet or the second data packet soonest at the first target device as a first received packet; receiving either the first data packet or the second data packet last at the first target device as a second received packet; receiving either the first data packet or the second data packet soonest at the second target device as a third received packet; receiving either the first data packet or the second data packet last at the second target device as a fourth received packet; extracting data from the first received packet with the first target device; extracting data from the third received packet with the second target device since it is known in the art that a first arriving packet to be identified (View Kanai ¶ 32).  Such modification would have allowed a latent packet to be discarded.

The combination of teachings above does not explicitly teach wherein the connection path data identifies a first target device, a second target device, at least one first connection path between the first source device and the first target device, at least one first connection path between the first source device and the first target device, at least one second connection path between the first source device and the second target device, at least one third connection path between a second source device and the first target device, and at least one fourth connection path between the second source and the second target device; extracting data from the first received packet with the first target device; extracting data from the third received packet with the second target device; and synchronizing a first response to the first and second source devices from the first target device with a second response to the first and second source devices from the second target device.


However, Tune teaches extracting data from the first received packet with the first target device (View Tune ¶ 50; extract data); extracting data from the third received packet with the second target device (View Tune ¶ 50; extract data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with extracting data from the first received packet with the first target device; extracting data from the third received packet with the second target device since it is known in the art that data can be extract (View Tune ¶ 50).  Such modification would have allowed data to be extracted from a packet.

The combination of teachings above does not explicitly teach wherein the connection path data identifies a first target device, a second target device, at least one first connection path between the first source device and the first target device, at least one first connection path between the first source device and the first target device, at least one second connection path between the first source device and the second target device, at least one third connection path between a second source device and the first target device, and at least one fourth connection path between the second source and the second target device; synchronizing a first response to the first and second source devices from the first target device with a second response to the first and second source devices from the second target device.

However, Huang teaches synchronizing a first response to the first and second source devices from the first target device with a second response to the first and second source devices from the second target device (View Huang ¶ 109, 111; synchronize transmission of at least one ACK transmission).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with synchronizing a first response to the first and second source devices from the first target device with a second response to the first and second source devices from the second target device since it is known in the art that acknowledgements can be synchronized (View Huang ¶ 109, 111).  Such modification would have allowed multiple acknowledgements to be transmitted.

The combination of teachings above does not explicitly teach wherein the connection path data identifies a first target device, a second target device, at least one first connection path between the first source device and the first target device, at least one first connection path between the first source device and the first target device, at least one second connection path between the first source device and the second target device, at least one third connection path between a second source device and the first target device, and at least one fourth connection path between the second source and the second target device.

However, Pyeon teaches The combination of teachings above does not explicitly teach wherein the connection path data identifies a first target device, a second target device, at least one first connection path between the first source device and the first target device, at least one first connection path between the first source device and the first target device, at least one second connection path between the first source device and the second target device, at least one third connection path between a second source device and the first target device, and at least one fourth connection path between the second source and the second target device (View Pyeon Fig. 1; ¶ 55; serially interconnected devices).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with wherein the connection path data identifies a first target device, a second target device, at least one first connection path between the first source device and the first target device, at least one first connection path between the first source device and the first target device, at least one second connection path between the first source device and the second target device, at least one third connection path between a second source device and the first target device, and at least one fourth connection path between the second source and the second target device since it is known in the art that devices can be interconnected (View Pyeon Fig. 1; ¶ 55).  Such modification would have allowed interconnected devices can transmit packets.


Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 9.  Huang further teaches the step of synchronizing the first response with the second response further comprises the steps of: the first target device sending a notice of receipt of the packet to the second target device (View Huang ¶ 105; transmit ACK), and the second target device sending a notice of receipt of the packet to the first target device (View Huang ¶ 105; transmit ACK, multi-user).  

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 10.  Huang further teaches either the first target device or the second target device fails to send the notice of receipt within a predefined time (View Huang ¶ 105; transmit ACK), the method further comprising the step of transmitting either the first response or the second response, wherein the first or second target device that is active transmits the first or second response, respectively (View Huang ¶ 76, 215, 216; retransmission).  

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 10.  Huang further teaches receiving the notice of receipt from the second target device at the first target device (View Huang ¶ 90-92; receive MU ACK), receiving the notice of receipt from the first target device at the second target device (View Huang ¶ 90-92; receive MU ACK), and transmitting the first and second responses in tandem to the first and second source devices via the connection path (View Huang ¶ 109, 111; synchronize transmission of at least one ACK transmission).  

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 9.  Baker further teaches the first source device is further configured to generate the connection path data and transmit the connection path data to the second source device (View Baker ¶ 12; form first data packet); and the second source device is further configured to receive the connection path data from the first source device (View Baker ¶ 44, 46; receiver).  


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Patent Application 2008/0232358) in view of Wang (US Patent Application 2011/0038358) in view of Kanai (US Patent Application 2009/0010248) in view of Huang (US Patent Application 2016/0241411) in view of Pyeon (US Patent Application 2008/0080492) and further in view of Tune (US Patent Application 2019/0363829).

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 9.  The combination of teachings above do not explicitly teach the connection path includes at least one redundant intermediate hop, the at least one redundant hop having a first intermediate network device and a second intermediate network device, the first source device transmits the first data packet to the first and second intermediate network devices, the second source device transmits the second data packet to the first and second intermediate network devices, both the first and second intermediate network devices are configured to: receive the first and second data packets, identify either another intermediate hop or the first and second target devices from the connection path data as a next hop in the connection path, and transmit the first and second data packets to the next hop.

However, Tune teaches the connection path includes at least one redundant intermediate hop (View Tune ¶ 34; redundant network), the at least one redundant hop having a first intermediate network device and a second intermediate network device (View Tune ¶ 34; intermediate component), the first source device transmits the first data packet to the first and second intermediate network devices (View Tune ¶ 27, 34, 57; transmit payload, redundant network), the second source device transmits the second data packet to the first and second intermediate network devices (View Tune ¶ 27, 34, 57; transmit payload, redundant network), both the first and second intermediate network devices are configured to: receive the first and second data packets (View Tune ¶ 33; payload arrives), identify either another intermediate hop or the first and second target devices from the connection path data as a next hop in the connection path (View Tune ¶ 34; further intermediate components), and transmit the first and second data packets to the next hop (View Tune ¶ 34; further intermediate components, transmit payload).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the connection path includes at least one redundant intermediate hop, the at least one redundant hop having a first intermediate network device and a second intermediate network device, the first source device transmits the first data packet to the first and second intermediate network devices, the second source device transmits the second data packet to the first and second intermediate network devices, both the first and second intermediate network devices are configured to: receive the first and second data packets, identify either another intermediate hop or the first and second target devices from the connection path data as a next hop in the connection path, and transmit the first and second data packets to the next hop since it is known in the art that a redundant intermediate hop can be used (View Tune ¶ 33, 34, 53, 60).  Such modification would have allowed redundant packages to be transmitted.

Claim(s) 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Patent Application 2008/0232358) in view of Tune (US Patent Application 2019/0363829) in view of Huang (US Patent Application 2016/0241411) and further in view of Pyeon (US Patent Application 2008/0080492).

Claim 15, Baker teaches a system of communicating data over a high availability industrial control network (View Baker ¶ 4; high availability), the system comprising: a first hardware module of an industrial control system operative to generate a first data packet for transmission, wherein the first data packet includes a connection path for communication in the system (View Baker ¶ 12, 52; first unique identifier, routing information); the second hardware module of the industrial control system operative to generate a second data packet for transmission, wherein the second data packet includes the connection path (View Baker ¶ 12, 52; second unique identifier, routing information)

Baker does not explicitly teach wherein the connection path data identifies a second hardware module, a third hardware module, a fourth module, at least one first connection path between the first hardware module and the third hardware module, at least one second connection path between the first source device and the fourth hardware module, at least one third connection path between the second hardware module and the third hardware module, and at least one fourth connection path between the second hardware module and the fourth hardware module; the third hardware module of the industrial control system is operative to extract data from either the first data packet or the second data packet according to which was received first, and the fourth hardware module of the industrial control system is operative to extract data from either the first data packet or the second data packet according to which was received first, wherein the third and the fourth hardware modules synchronize a response to the first and second hardware modules responsive to receiving either the first or second data packets.

However, Tune teaches the third hardware module of the industrial control system is operative to extract data from either the first data packet or the second data packet according to which was received first (View Tune ¶ 50; extract data), and the fourth hardware module of the industrial control system is operative to extract data from either the first data packet or the second data packet according to which was received first (View Tune ¶ 50; extract data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the third hardware module of the industrial control system is operative to extract data from either the first data packet or the second data packet according to which was received first, and the fourth hardware module of the industrial control system is operative to extract data from either the first data packet or the second data packet according to which was received first since it is known in the art that data can be extract (View Tune ¶ 50).  Such modification would have allowed data to be extracted from a packet.

The combination of teachings does not explicitly teach wherein the connection path data identifies a second hardware module, a third hardware module, a fourth module, at least one first connection path between the first hardware module and the third hardware module, at least one second connection path between the first source device and the fourth hardware module, at least one third connection path between the second hardware module and the third hardware module, and at least one fourth connection path between the second hardware module and the fourth hardware module.

However, Huang teaches the third and the fourth hardware modules synchronize a response to the first and second hardware modules responsive to receiving either the first or second data packets (View Huang ¶ 109, 111; synchronize transmission of at least one ACK transmission).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the third and the fourth hardware modules synchronize a response to the first and second hardware modules responsive to receiving either the first or second data packets since it is known in the art that acknowledgements can be synchronized (View Huang ¶ 109, 111).  Such modification would have allowed multiple acknowledgements to be transmitted.

The combination of teachings does not explicitly teach wherein the connection path data identifies a second hardware module, a third hardware module, a fourth module, at least one first connection path between the first hardware module and the third hardware module, at least one second connection path between the first source device and the fourth hardware module, at least one third connection path between the second hardware module and the third hardware module, and at least one fourth connection path between the second hardware module and the fourth hardware module.

However, Pyeon teaches wherein the connection path data identifies a second hardware module, a third hardware module, a fourth module, at least one first connection path between the first hardware module and the third hardware module, at least one second connection path between the first source device and the fourth hardware module, at least one third connection path between the second hardware module and the third hardware module, and at least one fourth connection path between the second hardware module and the fourth hardware module (View Pyeon Fig. 1; ¶ 55; serially interconnected devices).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with wherein the connection path data identifies a second hardware module, a third hardware module, a fourth module, at least one first connection path between the first hardware module and the third hardware module, at least one second connection path between the first source device and the fourth hardware module, at least one third connection path between the second hardware module and the third hardware module, and at least one fourth connection path between the second hardware module and the fourth hardware module since it is known in the art that devices can be interconnected (View Pyeon Fig. 1; ¶ 55).  Such modification would have allowed interconnected devices can transmit packets.

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 15.  Huang further teaches the third and fourth hardware modules synchronize the response by: the third hardware module sending a notice of receipt of either the first or second data packet according to which was received first to the fourth hardware module (View Huang ¶ 105; transmit ACK), and the fourth hardware module sending a notice of receipt of either the first or second data packet according to which was received first to the third hardware module (View Huang ¶ 105; transmit ACK).  


Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 15.  Baker further teaches the first source device is further configured to generate the connection path data and transmit the connection path data to the second source device (View Baker ¶ 12; form first data packet); and the second source device is further configured to receive the connection path data from the first source device (View Baker ¶ 44, 46; receiver).  

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 15.  Tune further teaches the connection path includes at least one redundant intermediate hop (View Tune ¶ 34; redundant network), the at least one redundant hop further comprises a first intermediate network device and a second intermediate network device (View Tune ¶ 34; intermediate component), the first hardware module transmits the first data packet to the first and second intermediate network devices (View Tune ¶ 27, 34, 57; transmit payload, redundant network), the second hardware module transmits the second data packet to the first and second intermediate network devices (View Tune ¶ 27, 34, 57; transmit payload, redundant network), both the first and second intermediate network devices are configured to: receive the first and second data packets (View Tune ¶ 33; payload arrives), identify either another intermediate hop or the third and fourth hardware modules from the connection path data as a next hop in the connection path (View Tune ¶ 34; further intermediate components), and transmit the first and second data packets to the next hop View Tune ¶ 34; further intermediate components, transmit payload).  


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Patent Application 2008/0232358) in view of Tune (US Patent Application 2019/0363829) in view of Huang (US Patent Application 2016/0241411) in view of Pyeon (US Patent Application 2008/0080492) and further in view of Wang (US Patent Application 2011/0038358).


Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 15.  The combination of teachings above does not explicitly teach the connection path is defined on a per hop basis

However, Wang teaches the connection path is defined on a per hop basis (View Wang ¶ 20, 21; hop).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the connection path is defined on a per hop basis since it is known in the art that multiple hops can be used (View Wang ¶ 20, 21).  Such modification would have allowed multiple intermediate hops to transmit a packet.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Patent Application 2008/0232358) in view of Tune (US Patent Application 2019/0363829) in view of Huang (US Patent Application 2016/0241411) in view of Pyeon (US Patent Application 2008/0080492) and further in view of Cai (US Patent Application 2008/0267118).

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 15.  Huang further teaches the active hardware module transmits the response to the first and second hardware modules (View Huang ¶ 105; transmit ACK).  


The combination of teachings above does not explicitly teach only one of the third hardware module or the fourth hardware is active, only one of the third hardware module or the fourth hardware is inactive, the inactive hardware module fails to send the notice of receipt within a predefined time.

However, Cai teaches only one of the third hardware module or the fourth hardware is active (View Cai ¶ 74; inactive mode), only one of the third hardware module or the fourth hardware is inactive (View Cai ¶ 74; inactive mode), the inactive hardware module fails to send the notice of receipt within a predefined time (View Cai ¶ 74; negative acknowledgement).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with only one of the third hardware module or the fourth hardware is active, only one of the third hardware module or the fourth hardware is inactive, the inactive hardware module fails to send the notice of receipt within a predefined time since it is known in the art that a hardware module can be inactive (View Cai ¶ 74).  Such modification would have allowed a negative acknowledgement to be sent from an inactive hardware module.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Veillette et al. (U.S. Patent No. Application 2012/0179941) teaches data transmitted from its source to its destination, even if the transmission path involves multiple hops.
Sin et al. (U.S. Patent No. 7,969,952) teaches the source node (first node) selects as an MPR node a node which is one-hop away and has the most number of two-hop adjacent nodes among those nodes that are one-hop away and can transmit packets with two hops by an MPR calculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114